DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, 14-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (USPG Pub No. 2016/0103300) in view of Jiang et al. (USPG Pub No. 2017/0168271), hereinafter “Jiang”.
Regarding claim 1, Tang discloses an imaging lens assembly (20) comprising six lens elements (see Fig. 2A), the six lens elements being, in order from an object side to an image side: a first lens element (210), a second lens element (220), a third lens element (230), a fourth lens element (240), a fifth lens element (250) and a sixth lens element (260) (see Fig. 2A); wherein the first lens element (210) has positive refractive power (Paragraph 117), the sixth lens element (260) has at least one aspheric surface (Paragraph 122), at least one lens element has at least one lens surface with at least one inflection point (Paragraphs 122, 129); wherein an Abbe number of the fourth lens element is V4, a focal length of the imaging lens assembly is f, a curvature radius of an image-side surface of the sixth lens element is R12, and the following conditions are satisfied: 10.0 < V4 ≤ 23.8; and -0.65 < f/R12 ≤ 1.70 (Table 3). Tang discloses the claimed invention except for and at least one lens element has an Abbe number smaller than 20.0. In the same field of endeavor, Jiang discloses and at least one lens element has an Abbe number smaller than 20.0 (Table 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Tang with and at least one lens element has an Abbe number smaller than 20.0 of Jiang for the purpose of providing a lens assembly with low optical distortions, low fabrication costs and good imaging qualities (Paragraph 4). It is known in the art that the Abbe number of a lens is contingent upon the material used for said lens. Hence, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 3, Tang further discloses wherein the first lens element (210) has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof, and the sixth lens element (260) is made of plastic material (see Fig. 2A, Table 3).
Regarding claim 4, Tang further discloses wherein the third lens element (230) has an object-side surface being convex in a paraxial region thereof, and there is an air gap in a paraxial region between each of all adjacent lens elements of the imaging lens assembly (see Fig. 2A, Table 3).
Regarding claim 5, Tang and Jiang teach the imaging lens assembly set forth above for claim 1, Jiang further discloses wherein the image-side surface of the sixth lens element (L6) is convex in a paraxial region thereof (Table 4). It would have been obvious to one of ordinary skill to provide the lens assembly of Tang with the teachings of Jiang for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 7, Tang and Jiang teach the imaging lens assembly set forth above for claim 1, Jiang further discloses the focal length of the imaging lens assembly is f, the curvature radius of the image-side surface of the sixth lens element (L6) is R12, and the following condition is satisfied: -0.65 < f/R12 ≤ 0.46 (Table 4). It would have been obvious to one of ordinary skill to provide the lens assembly of Tang with the teachings of Jiang for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 9, Tang further discloses wherein an axial distance between the fourth lens element (240) and the fifth lens element (250) is T45, a central thickness of the fourth lens element is CT4, a central thickness of the fifth lens element is CT5, and the following condition is satisfied: 0 < T45/(CT4+CTS) ≤ 0.64 (Table 3).
Regarding claim 14, Tang discloses an imaging lens assembly (20) comprising six lens elements (see Fig. 2A), the six lens elements being, in order from an object side to an image side: a first lens element (210), a second lens element (220), a third lens element (230), a fourth lens element (240), a fifth lens element (250) and a sixth lens element (260) (see Fig. 2A); wherein the first lens element (210) has positive refractive power (Paragraph 117), the sixth lens element (260) has at least one aspheric surface (Paragraph 122), at least one lens element has at least one lens surface with at least one inflection point (Paragraphs 122, 129); wherein an Abbe number of the fourth lens element is V4, a curvature radius of an object- side surface of the first lens element (210) is R1, a curvature radius of an image-side surface of the fifth lens (250) element is R10, a curvature radius of an image-side surface of the sixth lens element (260) is R12, and the following conditions are satisfied: 10.0< V4 ≤ 23.8; -1.50 < (R1-R12)/(R1+R12) < 0; and -1.8< R10/R12 < 1.3 (Table 3). Tang discloses the claimed invention except for and at least one lens element has an Abbe number smaller than 20.0. In the same field of endeavor, Jiang discloses and at least one lens element has an Abbe number smaller than 20.0 (Table 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Tang with and at least one lens element has an Abbe number smaller than 20.0 of Jiang for the purpose of providing a lens assembly with low optical distortions, low fabrication costs and good imaging qualities (Paragraph 4). It is known in the art that the Abbe number of a lens is contingent upon the material used for said lens. Hence, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 15, Tang further discloses wherein the sixth lens element (260) has an object-side surface being concave in a paraxial region thereof (see Fig. 2A, Table 3).
Regarding claim 16, Tang and Jiang teach the imaging lens assembly set forth above for claim 14, Jiang further discloses wherein a maximum value among axial distances between each of all adjacent lens elements of the imaging lens assembly is ATmax, a maximum value among central thicknesses of all lens elements of the imaging lens assembly is CTmax, and the following condition is satisfied: 1.20 < ATmax/CTmax < 6.0 (Table 1). It would have been obvious to one of ordinary skill to provide the lens assembly of Tang with the teachings of Jiang for at least the same reasons as those set forth above with respect to claim 14.
Regarding claim 17, Tang further discloses wherein a focal length of the imaging lens assembly is f, a curvature radius of an object-side surface of the fifth lens element (250) is R9, and the following condition is satisfied: -0.50 < f/R9 < 5.0 (Table 3).
	Regarding claim 18, Tang further discloses wherein there are at least three lens elements with an Abbe number smaller than 25.0 (Table 3).
Regarding claim 20, Tang discloses and each of an image-side surface of the fourth lens element (240), the image-side surface of the fifth lens element (250) and the image-side surface of the sixth lens element (260) has at least one convex shape in an off-axis region thereof (see Fig. 2A). Tang and Jiang teach the imaging lens assembly set forth above for claim 14, Jiang further discloses wherein there are at least two lens elements with an Abbe number smaller than 20.0 (Table 4). It would have been obvious to one of ordinary skill to provide the lens assembly of Tang with the teachings of Jiang for at least the same reasons as those set forth above with respect to claim 14.
Regarding claim 21, Tang further discloses wherein an absolute value of a focal length of the sixth lens element (260) is smaller than an absolute value of a focal length of the first lens element (210) (Table 3).
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (USPG Pub No. 2016/0103300) in view of Jiang (USPG Pub No. 2017/0168271) as applied to claim 1 above, and further in view of Tsai et al. (USPG Pub No. 2013/0033762), hereinafter “Tsai”.
Regarding claim 2, Tang and Jiang disclose the claimed invention except for wherein the second lens element has positive refractive power. In the same field of endeavor, Tsai discloses wherein the second lens element (Lens 2) has positive refractive power (Table 8-1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Tang and Jiang with wherein the second lens element has positive refractive power of Tsai for the purpose of providing a compact imaging lens with better resolution and image quality (Paragraph 6).
Regarding claim 11, Tang discloses the focal length of the imaging lens assembly is f, an entrance pupil diameter of the imaging lens assembly is EPD, and the following condition is satisfied: 0.90 < f/EPD ≤ 2.29 (Table 3). Tang and Jiang disclose the claimed invention except for wherein there are at least two lens elements having at least one lens surface with at least one inflection point. In the same field of endeavor, Tsai discloses wherein there are at least two lens elements having at least one lens surface with at least one inflection point (Paragraphs 59, 61). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Tang and Jiang with wherein there are at least two lens elements having at least one lens surface with at least one inflection point of Tsai for the purpose of providing a compact imaging lens with better resolution and image quality (Paragraph 6).
Claims 6, 8, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (USPG Pub No. 2016/0103300) in view of Jiang (USPG Pub No. 2017/0168271) as applied to claim 1 above, and further in view of Lee et al. (USPG Pub No. 2015/0168677), hereinafter “Lee”.
Regarding claim 6, Tang discloses wherein an axial distance between an object-side surface of the first lens element and an image surface is TL, the focal length of the imaging lens assembly is f (Table 3). Tang and Jiang disclose the claimed invention except for and the following condition is satisfied: 0.70 < TL/f < 1.10. In the same field of endeavor, Lee discloses and the following condition is satisfied: 0.70 < TL/f < 1.10 (Paragraph 17).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Tang and Jiang with and the following condition is satisfied: 0.70 < TL/f < 1.10 of Lee for the purpose of providing high image quality with a miniaturized lens assembly (Paragraphs 6, 7). Furthermore, according to In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
	Regarding claim 8, Tang discloses wherein each lens element has at least one aspheric surface (Paragraphs 117-122), a maximum value among refractive indices of all lens elements is Nmax (Table 3). Tang and Jiang disclose the claimed invention except for and the following condition is satisfied: 1.669 < Nmax < 1.75. In the same field of endeavor, Lee discloses and the following condition is satisfied: 1.669 < Nmax < 1.75 (Table 9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Tang and Jiang with and the following condition is satisfied: 1.669 < Nmax < 1.75 of Lee for the purpose of providing high image quality with a miniaturized lens assembly (Paragraphs 6, 7).
Regarding claim 10, Tang discloses wherein the focal length of the imaging lens assembly is f, a curvature radius of an object-side surface of a lens element is Rf, a curvature radius of an image-side surface of the lens element is Rr (Table 3). Tang and Jiang disclose the claimed invention except for and at least one lens element satisfies the following condition: |f/Rf|+|f/Rr| < 1.0. In the same field of endeavor, Lee discloses and at least one lens element (304) satisfies the following condition: |f/Rf|+|f/Rr| < 1.0 (Table 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Tang and Jiang with and at least one lens element satisfies the following condition: |f/Rf|+|f/Rr| < 1.0 of Lee for the purpose of providing high image quality with a miniaturized lens assembly (Paragraphs 6, 7).
Regarding claim 12, Tang discloses an image capturing unit (Paragraph 5), comprising: the imaging lens assembly (20) of claim 1 (see Fig. 2A); and an image sensor (290) disposed on an image surface of the imaging lens assembly (see Fig. 2A). Tang and Jiang disclose the claimed invention except for a driving device disposed on the imaging lens assembly. In the same field of endeavor, Lee discloses a driving device disposed on the imaging lens assembly (Paragraph 91).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Tang and Jiang with a driving device disposed on the imaging lens assembly of Lee for the purpose of auto-focusing the optical system lens assembly (Paragraph 91).
Regarding claim 13, Tang further discloses an electronic device (Paragraph 5), comprising: the image capturing unit of claim 12 (Paragraph 5).
Claims 22, 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (USPG Pub No. 2016/0103300) in view of Jiang (USPG Pub No. 2017/0168271) and Lee (USPG Pub No. 2015/0168677).
Regarding claim 22, Tang discloses an imaging lens assembly (20) comprising six lens elements (see Fig. 2A), the six lens elements being, in order from an object side to an image side: a first lens element (210), a second lens element (220), a third lens element (230), a fourth lens element (240), a fifth lens element (250) and a sixth lens element (260) (see Fig. 2A); wherein the first lens element (210) has positive refractive power (Paragraph 117), the sixth lens element (260) has at least one aspheric surface (Paragraph 122); wherein an Abbe number of the fourth lens element is V4, and the following condition is satisfied: 10.0< V4 <23.8 (Table 3); wherein an Abbe number of the fourth lens element is V4, wherein a focal length of the imaging lens assembly is f, a curvature radius of an object- side surface of a lens element is Rf, a curvature radius of an image-side surface of the lens element is Rr (Table 3). Tang discloses the claimed invention except for and at least one lens element has an Abbe number smaller than 20.0; and at least one lens element satisfies the following condition: |f/RE|+|f/Rr| < 0.50.
In the same field of endeavor, Jiang discloses and at least one lens element has an Abbe number smaller than 20.0 (Table 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Tang with and at least one lens element has an Abbe number smaller than 20.0 of Jiang for the purpose of providing a lens assembly with low optical distortions, low fabrication costs and good imaging qualities (Paragraph 4). It is known in the art that the Abbe number of a lens is contingent upon the material used for said lens. Hence, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In addition, in the same field of endeavor, Lee discloses and at least one lens element (304) satisfies the following condition: |f/Rf|+|f/Rr| < 1.0 (Table 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Tang and Jiang with and at least one lens element satisfies the following condition: |f/Rf|+|f/Rr| < 1.0 of Lee for the purpose of providing high image quality with a miniaturized lens assembly (Paragraphs 6, 7).
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 23, Tang further discloses wherein the sixth lens element (260) has an object-side surface being concave in a paraxial region thereof (Table 3).
Regarding claim 25, Tang, Jiang and Lee teach the imaging lens assembly set forth above for claim 22, Jiang further discloses wherein a maximum value among axial distances between each of all adjacent lens elements of the imaging lens assembly is ATmax, a maximum value among central thicknesses of all lens elements of the imaging lens assembly is CTmax, and the following condition is satisfied: 1.20 < ATmax/CTmax < 6.0 (Table 1). It would have been obvious to one of ordinary skill to provide the lens assembly of Tang and Lee with the teachings of Jiang for at least the same reasons as those set forth above with respect to claim 22.
Regarding claim 27, Tang, Jiang and Lee teach the imaging lens assembly set forth above for claim 22, Lee further discloses wherein a maximum value among refractive indices of all lens elements is Nmax, and the following condition is satisfied: 1.669 < Nmax < 1.75 (Table 9).  It would have been obvious to one of ordinary skill to provide the lens assembly of Tang and Jiang with the teachings of Lee for at least the same reasons as those set forth above with respect to claim 22.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (USPG Pub No. 2016/0103300) in view of Jiang (USPG Pub No. 2017/0168271) and Lee (USPG Pub No. 2015/0168677) as applied to claim 22 above, and further in view of Tsai (USPG Pub No. 2013/0033762).
Regarding claim 24, Tang discloses the focal length of the imaging lens assembly is f, an entrance pupil diameter of the imaging lens assembly is EPD, and the following condition is satisfied: 0.90 < f/EPD ≤ 2.29 (Table 3). Tang, Jiang and Lee disclose the claimed invention except for wherein there are at least two lens elements having at least one lens surface with at least one inflection point. In the same field of endeavor, Tsai discloses wherein there are at least two lens elements having at least one lens surface with at least one inflection point (Paragraphs 59, 61). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Tang, Jiang and Lee with wherein there are at least two lens elements having at least one lens surface with at least one inflection point of Tsai for the purpose of providing a compact imaging lens with better resolution and image quality (Paragraph 6).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (USPG Pub No. 2016/0103300) in view of Jiang (USPG Pub No. 2017/0168271) and Lee (USPG Pub No. 2015/0168677) as applied to claim 22 above, and further in view of Huang (USPG Pub No. 2016/0187620).
Regarding claim 26, Tang, Jiang and Lee disclose the claimed invention except for wherein a maximum effective radius of an object-side surface of the first lens element is Y11, a maximum effective radius of an image-side surface of the sixth lens element is Y62, and the following condition is satisfied: 0.80 < Y62/Y11 < 1.65. In the same field of endeavor, Huang discloses wherein a maximum effective radius of an object-side surface of the first lens element is Y11, a maximum effective radius of an image-side surface of the sixth lens element is Y62, and the following condition is satisfied: 0.80 < Y62/Y11 < 1.65 (Paragraphs 61, 96). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Tang, Jiang and Lee with wherein a maximum effective radius of an object-side surface of the first lens element is Y11, a maximum effective radius of an image-side surface of the sixth lens element is Y62, and the following condition is satisfied: 0.80 < Y62/Y11 < 1.65 of Huang for the purpose of providing a compact optical system with improved image quality (Paragraph 5).
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the references, alone or in combination, disclose or teach the imaging lens assembly of claim 14, specifically comprising an aperture stop disposed between an imaged object and the third lens element, wherein an axial distance between the aperture stop and the image-side surface of the sixth lens element is SD, an axial distance between the object-side surface of the first lens element and the image-side surface of the sixth lens element is TD, and the following condition is satisfied: 0.75 < SD/TD < 0.90 as is disclosed in claim 19. 
Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive. Applicant argued that Tang and Jiang do not disclose or teach the claims as presented. 
The second embodiment of Tang discloses the claimed invention except for at least one lens element has an Abbe number smaller than 20.0. Jiang is presented solely to provide further evidence that one of ordinary skill in the art is capable of modifying a lens assembly to have at least one lens element with an Abbe number smaller than 20.0 (see Table 4 of Jiang). Thus, Tang in view of Jiang meet the structural requirements of the claims.
In response to applicant's argument that it would be improper to combine Tang and Jiang, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	For these reasons, the claims remain rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/20/2022